Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more under broadest reasonable interpretation.
Claims 1-8:
101 Analysis – Step 1:
Claims 1-8 are directed to a method (i.e., a process). Therefore, claims 1-8 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A method building a reduced set of feasible transfers between public transit trips based upon transfer times between stations, and a system maximum transfer time Δmax that can be finite or infinite, comprising:
	(a) computing, for each origin line L, and for each destination line L', a set of transfers T (L, L') between stations of the origin line and stations of the destination line such that the transfer time from the station of the origin line to the station of the destination line is lower than the system maximum transfer time Δmax;
	(b) determining, for each trip t of origin line L, and for each transfer (L@i [Wingdings font/0xE0] L'@j, ΔTfp(L@1, L'@j)) in the transfer set T (L, L'), an earliest trip t' of L' wherein ΔTfp is a transfer duration associated with the displacement between two stops, t@i and t'@j, and wherein the transfer (t@i [Wingdings font/0xE0] t'@j, ΔTfp(L@i, L'@j)) is feasible when the arrival time Tarr (t,1) at stop t@i plus the transfer duration ΔTfp is less than or equal to the departure time Tdep (t',j) at stop t'@j;
	(c) adding the transfer (t@i [Wingdings font/0xE0] t'@j, ΔT) to a reduced set of feasible transfers T (t, L) from trip t to trips of L' when the transfer (t@i [Wingdings font/0xE0] t'@j, ΔT) is not dominated in the Pareto sense based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest, and transfer duration ΔT, which should be the lowest; and
	(d) removing transfers from the reduced set of feasible transfers T(t, L) if they are dominated in the Pareto sense based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest, and transfer duration ΔT, which should be the lowest.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “computing, for each origin line L, and for each destination line L', a set of transfers…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, there are no additional elements. Thus, there are no additional elements that integrate the abstract idea into a practical application.
101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Dependent claim(s) 2-8 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-8 are not patent eligible under the same rationale as provided for in the rejection of claim 1.


Claims 9-48:
101 Analysis – Step 1:
Claims 9-48 are directed to a method (i.e., a process). Therefore, claims 9-48 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I; Step 2A, Prong II; Step 2B: 
	Claims 9, 18, 26, and 38 recite the same or highly similar limitations as those discussed above in representative claim 1. The claims are therefore found to be ineligible under 35 USC §101 for the same reasons as stated above.

Dependent claim(s) 10-17, 19-25, 27-37, and 39-48 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 10-17, 19-25, 27-37, and 39-48 are not patent eligible under the same rationale as provided for in the rejection of claims 9, 18, 26, and 38.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 contains many symbols that obfuscate what the applicant intends to claim. For example, claim 1 recites: transfer (L@i [Wingdings font/0xE0] L'@j, ΔTfp(L@1, L'@j)). It is unclear whether the symbols in parentheses represent specific features that limit the claim or a mere example of a transfer. The intended meanings of the symbols themselves throughout the claim are also unclear. For example, [Wingdings font/0xE0] does not have a clear, explicit meaning. Additionally, claim 1 recites the arrival time and the departure time without antecedent basis. Further, it is unclear what is meant by “earliest” in an earliest trip t' of L', as the word could be reasonably interpreted to mean the trip between two points takes the least amount of time or the trip that will depart most soon. Further still, it is unclear whether the transfer referred to in (c) adding the transfer (t@i [Wingdings font/0xE0] t'@j, ΔT) is different than “each transfer” referred to prior: each transfer (L@i [Wingdings font/0xE0] L'@j, ΔTfp(L@1, L'@j)). Further still, it is unclear what is meant by “lowest” and “highest” in destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest, and transfer duration ΔT, which should be the lowest. Further still, claim 1 recites the Pareto sense without antecedent basis.

	Claims 9, 18, 26, and 38 are similar to claim 1 and a rejected under U.S.C. 112(b) for at least the same reasoning.

	Claim 2 contains many symbols that obfuscate what the applicant intends to claim. For example, claim 2 recites: transfer (L@i [Wingdings font/0xE0] L'@j, ΔTfp(L@1, L'@j)). It is unclear whether the symbols in parentheses represent specific features that limit the claim or a mere example of a transfer. The intended meanings of the symbols themselves throughout the claim are also unclear. For example, [Wingdings font/0xE0] does not have a clear, explicit meaning. Additionally, it is unclear what exactly is referred to by the bolded portion of: ΔTrp(L@(i-1), L'@(j+1)). If they refer to a next or previous stop in a line, it would be clearer to explain this with words. If ΔTrp in combination with the comma separating L@(i-1) and L'@(j+1) is intended to indicate the time required to travel between two stops, it would be clearer to explain this with words.

	Claims 10, 19, 27, and 39 are similar to claim 2 and a rejected under U.S.C. 112(b) for at least the same reasoning.
	
	In claims 3 and 4, it is unclear how pruning the reduced set of feasible transfers is achieved by performing the transfers and by transferring from one of the reached stations to another station. 

	Claims 11, 12, 20, 21, 30, 31, 32, 33, 42, 43, and 44 are similar to claims 3 and 4 and a rejected under U.S.C. 112(b) for at least the same reasoning.	

	In claim 5, it is unclear what is meant by “highest” and “lowest” in destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest. Additionally, it is unclear whether the parenthetical recitation in a set of pairs (trip t, station index i) represents specific features that limit the claim or a mere example of a pair or set of pairs. Further, in the recitation determining a set of possible initial trips as a set of pairs (trip t, station index i) such that the station t@i of the trip t is reachable from the departure location and trip t is the earliest trip of its line that can be boarded at its ith stop given the departure time and the displacement duration between the departure location and the station t@i, it is unclear how “trips as a set of pairs” are modified by the limitations proceeding “such that…”. It is unclear whether these limitations modify one trip, both trips in a pair of trips, or all pairs of trips.

	Claims 13, 22, 34, and 45 are similar to claim 5 and a rejected under U.S.C. 112(b) for at least the same reasoning.

	Claim 7 recites, wherein the departure time inputted at (e1) is replaced by a user inputted arrival time. Does the Applicant intend for the departure time to be replaced by a user-inputted arrival time (so that the departure time becomes the arrival time) or does the Applicant intend the step of receiving a departure time (referred to in claim 5) to be replaced by a step of receiving a user-inputted arrival time? Examiner notes that the departure time recited in claim 5 is already user-inputted.

Claims 15, 24, 36, and 47 are similar to claim 7 and a rejected under U.S.C. 112(b) for at least the same reasoning.

	All dependent claims that depend from the claims rejected above are also rejected under U.S.C. 112(b) due at least to their dependency on the above rejected claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-6, 8-14, 16-23, 25-35, 37-46, and 48 is rejected under 35 U.S.C. 102(a)(2) and 102(a)(1) as being anticipated by Bast et al. US 20110112759 A1 (hereinafter Bast).

1.	Bast discloses A method ([0006] “A public transit travel planning system and method…”) for building a reduced set of feasible transfers between public transit trips ([0198] “The transfer pattern compression module 111 optionally filters 1101 the transfer pattern…”) based upon transfer times between stations ([0138] “…labels that are dominated in all cost dimensions by other labels are removed (i.e., filtered)…”; [0188] “In one embodiment, the cost of walking describes an estimated amount of time it takes to walk from the transit station to the nearby station.”), and a system maximum transfer time Δmax that can be finite or infinite ([0184] “The TPC module 109 determines if one of the transfer patterns is able to cover the trip of the source station to the target station to eliminate the need to keep both transfer patterns… the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”), comprising:
	(a) computing, for each origin line L, and for each destination line L' ([0184] “…each transfer pattern that represents a trip from a source station to a target station…”), a set of transfers T (L, L') between stations of the origin line and stations of the destination line ([0184] “The TPC module 109 determines if one of the transfer patterns is able to cover the trip of the source station to the target station to eliminate the need to keep both transfer patterns.”) such that the transfer time from the station of the origin line to the station of the destination line is lower than the system maximum transfer time Δmax ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”);
	(b) determining, for each trip t of origin line L, and for each transfer (L@i [Wingdings font/0xE0] L'@j, ΔTfp(L@1, L'@j)) in the transfer set T (L, L'), an earliest trip t' of L' wherein ΔTfp is a transfer duration associated with the displacement between two stops, t@i and t'@j, and wherein the transfer (t@i [Wingdings font/0xE0] t'@j, ΔTfp(L@i, L'@j)) is feasible when the arrival time Tarr (t,1) at stop t@i plus the transfer duration ΔTfp is less than or equal to the departure time Tdep (t',j) at stop t'@j ([0106] “…transfer arcs (which may or may not include walking, depending on whether a person transfers at the station that the person arrived at or walks to another station) are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of feasibility.);
	(c) adding the transfer (t@i [Wingdings font/0xE0] t'@j, ΔT) to a reduced set of feasible transfers T (t, L) from trip t to trips of L' when the transfer (t@i [Wingdings font/0xE0] t'@j, ΔT) is not dominated in the Pareto sense ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest, and transfer duration ΔT, which should be the lowest ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”); and
	(d) removing transfers from the reduced set of feasible transfers T(t, L) if they are dominated in the Pareto sense ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2…” [0146] “For each optimal path returned as a result of the global search from a global station in the transit graph, the TPC module 109 determines 903 the global transfer patterns from the returned paths.” Examiner notes that the optimal paths are returned, which means the non-optimal paths were discarded.) based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest, and transfer duration ΔT, which should be the lowest. ([0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”);

2.	Bast includes, as discussed above, The method as claimed in claim 1, further comprising:
	Bast additionally discloses (e) removing, before determining the earliest trip t' of L' wherein the transfer (t@i [Wingdings font/0xE0] t'@j, ΔTfp(L@1, L'@j)) is feasible, a transfer (L@i [Wingdings font/0xE0] L'@j, ΔTfp(L@1, L'@j)) from the set of transfers T (L, L') when ΔTfp(L@(i-1), L'@(j+1)) <= ΔTfp(L@1, L'@j) and L@(i-1) = L'@(j+1). ([0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2…” [0146] “For each optimal path returned as a result of the global search from a global station in the transit graph, the TPC module 109 determines 903 the global transfer patterns from the returned paths.” Examiner notes that the optimal paths are returned, which means the non-optimal paths were discarded.)

3.	Bast includes, as discussed above, The method as claimed in claim 1, further comprising:
	Bast additionally discloses discloses (e) pruning the reduced set of feasible transfers T (t ) = UL’ T(t,L') of feasible transfers based on Pareto dominance ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) for the criteria: arrival time at stations, which should be the lowest, ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) and transfer duration, which should be the lowest, ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”) at all stops reached by performing the transfers and by transferring from one of the reached stations to another station within the system maximum transfer time Δmax. ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

4.	Bast includes, as discussed above, The method as claimed in claim 2, further comprising:
	Bast additionally discloses (f) pruning the reduced set of feasible transfer T (t ) = UL’ T(t,L') of feasible transfers based on Pareto dominance ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) for the criteria: arrival time at stations, which should be the lowest, ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) and transfer duration, which should be the lowest, ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”) at all stops reached by performing the transfers and by transferring from one of the reached stations to another station within the system maximum transfer time Δmax. ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

5.	Bast includes, as discussed above, The method as claimed in claim 1, further comprising:
	Bast additionally discloses (e) computing at least one customized itinerary from a departure location to an arrival location ([0006] “A public transit travel planning system and method is provided which uses pre-processed transit information prior to query time to determine optimal public transit routes in response to a query for a journey or trip using public transit.”) based upon a user specified maximum transfer time that is lower than the system maximum transfer time Δmax ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”; [0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”);
	said computing the at least one customized itinerary including,
	(e1) receiving a user specified ([0008] “The optimal route is then transmitted to the client device of the user who submitted the query.”) departure location ([0008] “…a given starting location … that is included in the query.” [0040] “Generally, a user provides a request for directions for a journey i.e., from a source location which may be the user's current location or a location of interest to a target destination.”), a user specified arrival location ([0008] “…a target location that is included in the query.”), a user specified departure time ([0042] “The determination of the direct connections is governed by the date and/or time received in the search query. That is, if the search included a departure time on a certain day, only direct connections on the specified day that depart some time after the provided departure time are retrieved.”), and a user specified maximum transfer time that is lower than the system maximum transfer time Δmax, ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”)
	(e2) removing transfers from the reduced set of feasible transfers T (t, L) if they are dominated in the Pareto sense ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”), and transfer duration ΔT, which should be the lowest ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”),
	(e3) determining a set of possible initial trips as a set of pairs (trip t, station index i) such that the station t@i of the trip t is reachable from the departure location and trip t is the earliest trip of its line that can be boarded at its ith stop given the departure time and the displacement duration between the departure location and the station t@i, ([0007] “For each pair of transit stations represented in the transit graph, an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers, duration of trip and/or other factors.”; [0106] “…transfer arcs… are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of whether a line can be boarded and is reachable.)
	(e4) determining, a set of possible final trips as a set of pairs (destination trip t, station index i) such that the arrival location is reachable from the station t@i ([0007] “For each pair of transit stations represented in the transit graph, an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers, duration of trip and/or other factors.”; [0106] “…transfer arcs… are created from each onboard node to the earliest reachable departure event…” Examiner notes that does this for each pair, which must include the final ones.) and
	(e5) performing a routing optimization algorithm so as to build, among itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips, at least one itinerary, when considering only transfers from the reduced set of feasible transfers T (t) = UL’ T(t,L') ([0006] “A public transit travel planning system and method is provided which uses pre-processed transit information prior to query time to determine optimal public transit routes in response to a query for a journey or trip using public transit.”) such that the transfer duration is less or equal to the user inputted maximum transfer time. ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”; [0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

6.	Bast includes, as discussed above, The method as claimed in claim 5,
	Bast additionally discloses wherein the routing optimization algorithm computes a Pareto front ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) according to the criteria earliest arrival time ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) and minimum number of transfers ([0007] “…an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers…”).

8.	Bast includes, as discussed above, The method as claimed in claim 6,
	Bast additionally discloses wherein the routing optimization algorithm computes one optimal solution per element in the Pareto front. ([0135] “A Pareto-Dijkstra search maintains for every node, a set of pareto-optimal labels.”)

9.	Bast discloses A method ([0006] “A public transit travel planning system and method…”) for building a set of transfers between public transit trips ([0198] “The transfer pattern compression module 111 optionally filters 1101 the transfer pattern…”) based upon transfer times between stations ([0138] “…labels that are dominated in all cost dimensions by other labels are removed (i.e., filtered)…”; [0188] “In one embodiment, the cost of walking describes an estimated amount of time it takes to walk from the transit station to the nearby station.”), a minimum transfer duration coefficient ζmin ([0107] “…the list of nearby station IDs indicates the stations that are considered "nearby" the station and the minimum time duration needed to transfer from the station to a nearby station.”) and a maximum transfer duration coefficient ζmax ([0184] “The TPC module 109 determines if one of the transfer patterns is able to cover the trip of the source station to the target station to eliminate the need to keep both transfer patterns… the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”), comprising:
	(a) computing, for each origin line L, and for each destination line L' ([0184] “…each transfer pattern that represents a trip from a source station to a target station…”), a set of transfers T (L, L') between stations of the origin line and stations of the destination line ([0184] “The TPC module 109 determines if one of the transfer patterns is able to cover the trip of the source station to the target station to eliminate the need to keep both transfer patterns.”) such that the transfer time from the station of the origin line to the station of the destination line is defined ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”);
	(b) determining, for each trip t of origin line L, and for each transfer (L@i [Wingdings font/0xE0] L'@j, ΔT) in the transfer set T (L, L'), an earliest trip t'min of L' wherein the transfer is feasible with transfer duration coefficient ζmin, ([0107] “…the list of nearby station IDs indicates the stations that are considered "nearby" the station and the minimum time duration needed to transfer from the station to a nearby station.”) and an earliest trip t'max of L' wherein the transfer is feasible with transfer duration coefficient ζmax ([0106] “…transfer arcs (which may or may not include walking, depending on whether a person transfers at the station that the person arrived at or walks to another station) are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of feasibility.);
	(c) for each trip t' of [t'min, tmax], computing the maximum transfer duration coefficient σmax such that the transfer t@i [Wingdings font/0xE0] t'@j is feasible ([0106] “…transfer arcs (which may or may not include walking, depending on whether a person transfers at the station that the person arrived at or walks to another station) are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of feasibility.);
	(d) adding transfer (t@i [Wingdings font/0xE0] t'@j, ΔTfp(L@i, L'@j), σmax) to a reduced set of transfers T (t, L') from trip t to trips of L' whenthe transfer (t@i [Wingdings font/0xE0] t'@j, ΔTrp(L@i, L'@j), σmax) is not dominated in the Pareto sense ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest, ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”) and maximum transfer duration coefficient σmax, which should be the highest ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.” Examiner notes that a transfer duration is the same as a transfer time.); and
	(e) removing transfers from the reduced set of feasible transfers T (t, L) if they are dominated in the Pareto sense ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2…” [0146] “For each optimal path returned as a result of the global search from a global station in the transit graph, the TPC module 109 determines 903 the global transfer patterns from the returned paths.” Examiner notes that the optimal paths are returned, which means the non-optimal paths were discarded.) based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest, and maximum transfer duration coefficient σmax, which should be the highest. ([0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”)

10.	Bast includes, as discussed above, The method as claimed in claim 9, further comprising:
	Bast additionally discloses (f) removing, before determining the earliest trip t' of L' wherein the transfer (t@i [Wingdings font/0xE0] t'@j, ΔTfp(L@i, L'@j), σmax) is feasible, a transfer (L@i [Wingdings font/0xE0] L'@j, ATfp(L@i, L'@j )) from the reduced set of transfers T (L, L') when ΔTfp(L@(i-1), L'@(j+1)) <= ΔTfp(L@i, L'@j) and L@(i-1) = L'@(j+1). ([0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2…” [0146] “For each optimal path returned as a result of the global search from a global station in the transit graph, the TPC module 109 determines 903 the global transfer patterns from the returned paths.” Examiner notes that the optimal paths are returned, which means the non-optimal paths were discarded.)

11.	Bast includes, as discussed above, The method as claimed in claim 9, further comprising:
	Bast additionally discloses (f) pruning the reduced set of transfers T (t ) = UL’ T(t,L') of feasible transfers based on a dominance relation ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) for arrival time at stations ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…) is below the threshold.”) and transfer duration coefficient ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”) at all stops reached by performing the transfers and by transferring from one of the reached stations to another station such that a label (arrf, arrv, σmax) at a stop, with arrf being the fixed part of the arrival time at the stop, arrv being the variable part of the arrival time at the stop, and σmax being the maximum transfer duration coefficient for which the transfer is feasible, is dominated by a label (arr'f, arr'v, σ’max) if

    PNG
    media_image1.png
    78
    228
    media_image1.png
    Greyscale

([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

12.	Bast includes, as discussed above, The method as claimed in claim 10, further comprising:
	Bast additionally discloses (g) pruning the reduced set of transfers T (t) = UL’ T(t,L') of feasible transfers based on a dominance relation ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) for arrival time at stations ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…) is below the threshold.”) and transfer duration coefficient ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”) at all stops reached by performing the transfers and by transferring from one of the reached stations to another station such that a label (arrf, arrv, σmax) at a stop, with arrf being the fixed part of the arrival time at the stop, arrv being the variable part of the arrival time at the stop, and σmax being the maximum transfer duration coefficient for which the transfer is feasible, is dominated by a label (arr'f, arr'v, σ’max) if

    PNG
    media_image2.png
    78
    228
    media_image2.png
    Greyscale

([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)


13.	Bast includes, as discussed above, The method as claimed in claim 9, further comprising:
	Bast additionally discloses (f) computing at least one customized itinerary from a departure location to an arrival location ([0006] “A public transit travel planning system and method is provided which uses pre-processed transit information prior to query time to determine optimal public transit routes in response to a query for a journey or trip using public transit.”), based on the minimum transfer duration coefficient ζmin ([0107] “…the list of nearby station IDs indicates the stations that are considered "nearby" the station and the minimum time duration needed to transfer from the station to a nearby station.”) and the maximum transfer duration coefficient ζmax, ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”; [0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”) said computing the at least one customized itinerary including,
	(f1) inputting, by a user, a user specified ([0008] “The optimal route is then transmitted to the client device of the user who submitted the query.”) departure location ([0008] “…a given starting location … that is included in the query.” [0040] “Generally, a user provides a request for directions for a journey i.e., from a source location which may be the user's current location or a location of interest to a target destination.”), a user specified arrival location ([0008] “…a target location that is included in the query.”), a user specified departure time ([0042] “The determination of the direct connections is governed by the date and/or time received in the search query. That is, if the search included a departure time on a certain day, only direct connections on the specified day that depart some time after the provided departure time are retrieved.”), and a user specified transfer duration coefficient in the interval [ζmin, ζmax] ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”),
	(f2) determining a set of possible initial trips as a set of pairs (trip t, station index i) such that the station t@i of the trip t is reachable from the origin location and trip t is the earliest trip of its line that can be boarded given the departure time and the displacement duration between the origin location and the station t@i ([0007] “For each pair of transit stations represented in the transit graph, an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers, duration of trip and/or other factors.”; [0106] “…transfer arcs… are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of whether a line can be boarded and is reachable.),
	(f3) determining a set of possible final trips as a set of pairs (destination trip t, station index i) such that the arrival location is reachable from the station t@i ([0007] “For each pair of transit stations represented in the transit graph, an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers, duration of trip and/or other factors.”; [0106] “…transfer arcs… are created from each onboard node to the earliest reachable departure event…” Examiner notes that does this for each pair, which must include the final ones.), and
	(f4) performing a routing optimization algorithm so as to build, among itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips, at least one itinerary, when considering only transfers from the reduced set of feasible transfers T (t) = UL’ T(t, L'). ([0006] “A public transit travel planning system and method is provided which uses pre-processed transit information prior to query time to determine optimal public transit routes in response to a query for a journey or trip using public transit.”)

14.	Bast includes, as discussed above, The method as claimed in claim 13,
	Bast additionally discloses wherein the routing optimization algorithm computes the Pareto front ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) according to earliest arrival time ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) and minimum number of transfers. ([0007] “…an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers…”)
 
16.	Bast includes, as discussed above, The method as claimed in claim 14,
	Bast additionally discloses wherein the routing optimization algorithm computes an optimal solution per element in the Pareto front. ([0135] “A Pareto-Dijkstra search maintains for every node, a set of pareto-optimal labels.”)

17.	Bast includes, as discussed above, The method as claimed in claim 15,
	Bast additionally discloses wherein the routing optimization algorithm computes an optimal solution per element in the Pareto front. ([0135] “A Pareto-Dijkstra search maintains for every node, a set of pareto-optimal labels.”)

18.	Bast discloses A method ([0006] “A public transit travel planning system and method…”) for building a set of transfers between public transit trips ([0198] “The transfer pattern compression module 111 optionally filters 1101 the transfer pattern…”) based upon transfer times between stations ([0138] “…labels that are dominated in all cost dimensions by other labels are removed (i.e., filtered)…”; [0188] “In one embodiment, the cost of walking describes an estimated amount of time it takes to walk from the transit station to the nearby station.”), a system maximum transfer time Δmax that can be finite or infinite ([0184] “The TPC module 109 determines if one of the transfer patterns is able to cover the trip of the source station to the target station to eliminate the need to keep both transfer patterns… the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”), and a minimum transfer duration coefficient ζmin ([0107] “…the list of nearby station IDs indicates the stations that are considered "nearby" the station and the minimum time duration needed to transfer from the station to a nearby station.”) and a maximum transfer duration coefficient ζmax ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”), comprising:
	(a) computing, for each origin line L, and for each destination line L' ([0184] “…each transfer pattern that represents a trip from a source station to a target station…”), a set of transfers T (L, L') between stations of the origin line and stations of the destination line ([0184] “The TPC module 109 determines if one of the transfer patterns is able to cover the trip of the source station to the target station to eliminate the need to keep both transfer patterns.”) such that the transfer time from the station of the origin line to the station of the destination line is less or equal to Δmax x ζmax ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”);
	(b) determining, for each trip t of origin line L, and for each transfer (L@i [Wingdings font/0xE0] L'@j, ATfp(L@1, L'@j)) in the transfer set T (L, L'), an earliest trip t'min of L' wherein the transfer is feasible with transfer duration coefficient ζmin ([0107] “…the list of nearby station IDs indicates the stations that are considered "nearby" the station and the minimum time duration needed to transfer from the station to a nearby station.”), and an earliest trip t'max of L' wherein the transfer is feasible with transfer duration coefficient ζmax ([0106] “…transfer arcs (which may or may not include walking, depending on whether a person transfers at the station that the person arrived at or walks to another station) are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of feasibility.);
	(c) for each trip t' of [t’min, t'max], computing a maximum transfer duration coefficient Umax such that transfer t@i [Wingdings font/0xE0] t'@j is feasible ([0106] “…transfer arcs (which may or may not include walking, depending on whether a person transfers at the station that the person arrived at or walks to another station) are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of feasibility.);
	(d) adding transfer (t@i [Wingdings font/0xE0] t'@j, AT, σmax) to a reduced set of transfers T (t, L ) from trip t to trips of L' when the transfer (t@i [Wingdings font/0xE0] t'@j, AT, σmax) is not dominated in the Pareto sense ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”), standard transfer time ΔT ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”), which should be the lowest and maximum transfer duration coefficient σmax, which should be the highest ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.” Examiner notes that a transfer duration is the same as a transfer time.); and
	(e) removing transfers from the reduced set of feasible transfers T (t, L) if they are dominated in the Pareto sense ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2…” [0146] “For each optimal path returned as a result of the global search from a global station in the transit graph, the TPC module 109 determines 903 the global transfer patterns from the returned paths.” Examiner notes that the optimal paths are returned, which means the non-optimal paths were discarded.) based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest ([0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”), standard transfer time ΔT ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”), which should be the lowest, and maximum transfer duration coefficient σmax, which should be the highest. ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.” Examiner notes that a transfer duration is the same as a transfer time.)

19.	Bast includes, as discussed above, The method as claimed in claim 18, further comprising:
	Bast additionally discloses (f) removing, before determining the earliest trip t' of L' wherein the transfer (t@i [Wingdings font/0xE0] t'@j, ΔTfp(L@i, L'@j), σmax) is feasible, a transfer (L@i [Wingdings font/0xE0] L'@j, ΔTfp(L@i, L'@j)) from the reduced set of transfers T(L, L') when ΔTfp(L@(i-1), L'@(j+1)) <= ΔTfp(L@i, L'@j) and L@(i-1) = L'@(j+1). ([0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2…” [0146] “For each optimal path returned as a result of the global search from a global station in the transit graph, the TPC module 109 determines 903 the global transfer patterns from the returned paths.” Examiner notes that the optimal paths are returned, which means the non-optimal paths were discarded.)

20.	Bast includes, as discussed above, The method as claimed in claim 18, further comprising:
	Bast additionally discloses (f) pruning the reduced set of feasible transfers T (t ) = UL’ T(t,L') based on a dominance relation ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) for arrival time at stations ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…) is below the threshold.”) and transfer duration coefficient ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”) at all stops reached by performing the transfers and by transferring from one of the reached stations to another station within Δmax x ζmax such that a label (arrf, arrv, ΔT, σmax) at a stop, with arrf  the fixed part of the arrival time at the stop, arrv the variable part of the arrival time at the stop, ΔT the standard transfer duration and σmax the maximum transfer duration coefficient for which the transfer is feasible, is dominated by a label (arr'f, arr'v, ΔT', σ’max) if

    PNG
    media_image3.png
    228
    409
    media_image3.png
    Greyscale

([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

21.	Bast includes, as discussed above, The method as claimed in claim 19, further comprising:
	Bast additionally discloses (g) pruning the reduced set of feasible transfers T (t ) = UL’ T(t,L') based on a dominance relation ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) for arrival time at stations ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…) is below the threshold.”) and transfer duration coefficient ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”) at all stops reached by performing the transfers and by transferring from one of the reached stations to another station within Δmax x ζmax such that a label (arrf, arrv, ΔT, σmax) at a stop, with arrf  the fixed part of the arrival time at the stop, arrv the variable part of the arrival time at the stop, ΔT the standard transfer duration and σmax the maximum transfer duration coefficient for which the transfer is feasible, is dominated by a label (arr'f, arr'v, ΔT', σ’max) if

    PNG
    media_image3.png
    228
    409
    media_image3.png
    Greyscale

([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

22.	Bast includes, as discussed above, The method as claimed in claim 18, further comprising:
	Bast additionally discloses (f) computing at least one customized itinerary from a departure location to an arrival location ([0006] “A public transit travel planning system and method is provided which uses pre-processed transit information prior to query time to determine optimal public transit routes in response to a query for a journey or trip using public transit.”) based upon a user specified maximum transfer time lower than or equal to the system maximum transfer time Δmax ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”) and the maximum transfer duration coefficient chosen within a range [ζmin, ζmax] of possible values ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”); said computing the at least one customized itinerary including,
	(f1) inputting, by a user, a user specified ([0008] “The optimal route is then transmitted to the client device of the user who submitted the query.”) departure location ([0008] “…a given starting location … that is included in the query.” [0040] “Generally, a user provides a request for directions for a journey i.e., from a source location which may be the user's current location or a location of interest to a target destination.”), a user specified arrival location ([0008] “…a target location that is included in the query.”), a user specified departure time ([0042] “The determination of the direct connections is governed by the date and/or time received in the search query. That is, if the search included a departure time on a certain day, only direct connections on the specified day that depart some time after the provided departure time are retrieved.”), a user specified transfer duration coefficient in the range [ζmin, ζmax] ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”), and a user specified maximum transfer time less or equal to the system maximum transfer duration Δmax ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”);
	(f2) determining a set of possible initial trips as a set of pairs (trip t, station index i) such that the station t@i of the trip t is reachable from the origin location and trip t is the earliest trip of its line that can be boarded given the departure time and the displacement duration between the origin location and the station t@i ([0007] “For each pair of transit stations represented in the transit graph, an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers, duration of trip and/or other factors.”; [0106] “…transfer arcs… are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of whether a line can be boarded and is reachable.);
	(f3) determining a set of possible final trips as a set of pairs (destination trip t, station index i) such that the arrival location is reachable from the station t@i ([0007] “For each pair of transit stations represented in the transit graph, an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers, duration of trip and/or other factors.”; [0106] “…transfer arcs… are created from each onboard node to the earliest reachable departure event…” Examiner notes that does this for each pair, which must include the final ones.); and
	(f4) performing a routing optimization algorithm so as to build, among itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips, an itinerary, when considering only transfers from the reduced set of feasible transfers T (t) = UL, T(t,L') ([0006] “A public transit travel planning system and method is provided which uses pre-processed transit information prior to query time to determine optimal public transit routes in response to a query for a journey or trip using public transit.”) such that the maximum transfer duration coefficient is greater than the user specified coefficient and the transfer duration is less than the user inputted maximum transfer time. ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”; [0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

23.	Bast includes, as discussed above, The method as claimed in claim 22,
	Bast additionally discloses wherein the routing optimization algorithm computes a Pareto front according to earliest arrival time ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) and minimum number of transfers. ([0007] “…an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers…”)

25.	Bast includes, as discussed above, The method as claimed in claim 23,
	Bast additionally discloses wherein the routing optimization algorithm computes one optimal solution per element in the Pareto front. ([0135] “A Pareto-Dijkstra search maintains for every node, a set of pareto-optimal labels.”)

26.	Bast discloses A method ([0006] “A public transit travel planning system and method…”) for building a set of transfers between public transit trips ([0198] “The transfer pattern compression module 111 optionally filters 1101 the transfer pattern…”) based upon transfer times between stations ([0138] “…labels that are dominated in all cost dimensions by other labels are removed (i.e., filtered)…”; [0188] “In one embodiment, the cost of walking describes an estimated amount of time it takes to walk from the transit station to the nearby station.”), a set of possible transfer duration coefficients {ζ1, ζ2 , ... ζm} ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.” Examiner notes that an arrival time indicates a transfer duration. A set may include one or zero elements. All variables have coefficients (if none are specified, 1 is assumed).), comprising:
	(a) computing, for each origin line L, and for each destination line L' ([0184] “…each transfer pattern that represents a trip from a source station to a target station…”), a set of transfers T (L, L') between stations of the origin line and stations of the destination line ([0184] “The TPC module 109 determines if one of the transfer patterns is able to cover the trip of the source station to the target station to eliminate the need to keep both transfer patterns.”) such that the transfer time from the station of the origin line to the station of the destination line is defined ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”);
	(b) determining, for each trip t of origin line L, and for each transfer (L@i [Wingdings font/0xE0] L'@j, ΔT) in the transfer set T(L, L'), an earliest trip t'k of L' wherein the transfer is feasible for each possible transfer duration coefficient ζk ([0107] “…the list of nearby station IDs indicates the stations that are considered "nearby" the station and the minimum time duration needed to transfer from the station to a nearby station.”);
	(c) for each trip t'k of L' wherein t'k is the earliest trip of L' such that the transfer t@i --t'k@j is feasible for transfer duration coefficient ζk ([0106] “…transfer arcs (which may or may not include walking, depending on whether a person transfers at the station that the person arrived at or walks to another station) are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of feasibility.), adding transfer (t@i [Wingdings font/0xE0] t'k@j, ΔTfp(L@1, L'@j), ζk) to reduced set of transfers T (t, L’ k) from trip t to trips of L' for transfer duration coefficient ζk when transfer (t@i --t'k@j, ATrp(L@i, L'@j), ζk) is not dominated in the Pareto sense ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) based on criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, and destination trip index j, which should be the lowest ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”); and
	(d) removing transfers from the reduced set of feasible transfers T (t, L’ k) if they are dominated in the Pareto sense ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2…” [0146] “For each optimal path returned as a result of the global search from a global station in the transit graph, the TPC module 109 determines 903 the global transfer patterns from the returned paths.” Examiner notes that the optimal paths are returned, which means the non-optimal paths were discarded.) based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest and destination trip index j, which should be the lowest. ([0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”)

27.	Bast includes, as discussed above, The method as claimed in claim 26, further comprising:
	Bast additionally discloses (e) removing, before determining the earliest trip t' of L' wherein the transfer (t@i [Wingdings font/0xE0] t'@j, ΔT, ζk) is feasible, a transfer (L@i [Wingdings font/0xE0] L'@j, ΔT) from the reduced set of transfers T
  
    PNG
    media_image4.png
    25
    996
    media_image4.png
    Greyscale
 ([0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2…” [0146] “For each optimal path returned as a result of the global search from a global station in the transit graph, the TPC module 109 determines 903 the global transfer patterns from the returned paths.” Examiner notes that the optimal paths are returned, which means the non-optimal paths were discarded.)

28.	Bast includes, as discussed above, The method as claimed in claim 26,
	Bast additionally discloses wherein sets T (t, L, k) are computed in transfer duration coefficient increasing order (Fig. 19 shows suggested routes 1903 computed in increasing order with respect to transfer duration.) and a next set of transfers is initialized containing a set for a previous transfer duration coefficient. ([0145] “In a global search, all nodes of the global station are initialized with a cost of zero in both the duration and penalty dimension.”)

29.	Bast includes, as discussed above, The method as claimed in claim 27,
	Bast additionally discloses wherein sets T(t, L, k) are computed in transfer duration coefficient increasing order (Fig. 19 shows suggested routes 1903 computed in increasing order with respect to transfer duration.) and a next set of transfers is initialized containing a set for a previous transfer duration coefficient. ([0145] “In a global search, all nodes of the global station are initialized with a cost of zero in both the duration and penalty dimension.”)

30.	Bast includes, as discussed above, The method as claimed in claim 26, further comprising:
	Bast additionally discloses (e) pruning transfer set T (t, k) = UL, T(t, L', k) of feasible transfers for transfer duration coefficient ζk ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…) is below the threshold.”) based on arrival time at stations that should be minimal at all stops reached ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) by performing the transfers and by transferring from one of the reached stations to another station. ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

31.	Bast includes, as discussed above, The method as claimed in claim 27, further comprising:
	Bast additionally discloses (f) pruning transfer set T (t, k) = UL, T(t, L', k) of feasible transfers for transfer duration coefficient 'k ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) based on arrival time at stations that should be minimal at all stops reached ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…) is below the threshold.”) by performing the transfers and by transferring from one of the reached stations to another station. ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

32.	Bast includes, as discussed above, The method as claimed in claim 28, further comprising:
	Bast additionally discloses (e) pruning transfer set T (t, k) = UL, T(t, L', k) of feasible transfers for transfer duration coefficient 'k ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) based on arrival time at stations that should be minimal at all stops reached ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…) is below the threshold.”) by performing the transfers and by transferring from one of the reached stations to another station. ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

33.	Bast includes, as discussed above, The method as claimed in claim 29, further comprising:
	Bast additionally discloses (f) pruning transfer set T (t, k) = UL, T(t, L', k) of feasible transfers for transfer duration coefficient 'k ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) based on arrival time at stations that should be minimal at all stops reached ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…) is below the threshold.”) by performing the transfers and by transferring from one of the reached stations to another station. ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

34.	Bast includes, as discussed above, The method as claimed in claim 26, further comprising:
	Bast additionally discloses (e) computing at least one customized itinerary from a departure location to an arrival location ([0006] “A public transit travel planning system and method is provided which uses pre-processed transit information prior to query time to determine optimal public transit routes in response to a query for a journey or trip using public transit.”) based upon a user specified transfer duration coefficient chosen within the set of possible transfer duration coefficients { ζ1, ζ2, ... ζm} ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”) said computing the at least one customized itinerary including,
	(e1) inputting, by a user, a user specified ([0008] “The optimal route is then transmitted to the client device of the user who submitted the query.”) departure location ([0008] “…a given starting location … that is included in the query.” [0040] “Generally, a user provides a request for directions for a journey i.e., from a source location which may be the user's current location or a location of interest to a target destination.”), a user specified arrival location ([0008] “…a target location that is included in the query.”), a user specified departure time ([0042] “The determination of the direct connections is governed by the date and/or time received in the search query. That is, if the search included a departure time on a certain day, only direct connections on the specified day that depart some time after the provided departure time are retrieved.”), and a user specified transfer duration coefficient among the set { ζ1, ζ2, ... ζm} ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”)
	(e2) determining a set of possible initial trips as a set of pairs (trip t, station index i) such that the station t@i of the trip t is reachable from the origin location and trip t is the earliest trip of its line that can be boarded at its ith stop given the departure time and the displacement duration between the origin location and the station t@i ([0007] “For each pair of transit stations represented in the transit graph, an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers, duration of trip and/or other factors.”; [0106] “…transfer arcs… are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of whether a line can be boarded and is reachable.),
	(e3) determining a set of possible final trips as a set of pairs (destination trip t, station index i) such that the arrival location is reachable from the station t@i ([0007] “For each pair of transit stations represented in the transit graph, an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers, duration of trip and/or other factors.”; [0106] “…transfer arcs… are created from each onboard node to the earliest reachable departure event…” Examiner notes that does this for each pair, which must include the final ones.), and
	(e4) performing a routing optimization algorithm so as to build, among itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips, at least one itinerary, when considering only transfers from the reduced set of feasible transfers T (t, k) = UL, T(t, L', k) ([0006] “A public transit travel planning system and method is provided which uses pre-processed transit information prior to query time to determine optimal public transit routes in response to a query for a journey or trip using public transit.”) such that the associated maximum transfer duration coefficient is greater than the user inputted transfer duration coefficient ζk. ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”; [0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

35.	Bast includes, as discussed above, The method as claimed in claim 34,
	Bast additionally discloses wherein the routing optimization algorithm computes a Pareto front according to earliest arrival time ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) and minimum number of transfers. ([0007] “…an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers…”)

37.	Bast includes, as discussed above, The method as claimed in claim 34,
	Bast additionally discloses wherein the routing optimization algorithm computes an optimal solution per element in the Pareto front. ([0135] “A Pareto-Dijkstra search maintains for every node, a set of pareto-optimal labels.”)

38.	Bast discloses A method ([0006] “A public transit travel planning system and method…”) for building a set of transfers between public transit trips ([0198] “The transfer pattern compression module 111 optionally filters 1101 the transfer pattern…”) based upon transfer times between stations ([0138] “…labels that are dominated in all cost dimensions by other labels are removed (i.e., filtered)…”; [0188] “In one embodiment, the cost of walking describes an estimated amount of time it takes to walk from the transit station to the nearby station.”), a set of possible transfer duration coefficients {ζ1, ζ2, ... ζm} ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.” Examiner notes that an arrival time indicates a transfer duration. A set may include one or zero elements. All variables have coefficients (if none are specified, 1 is assumed).) and a system maximum transfer time Δmax that can be finite or infinite ([0184] “The TPC module 109 determines if one of the transfer patterns is able to cover the trip of the source station to the target station to eliminate the need to keep both transfer patterns… the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”), comprising:
	(a) computing, for each origin line L, and for each destination line L' ([0184] “…each transfer pattern that represents a trip from a source station to a target station…”), a set of transfers T (L, L') between stations of the origin line and stations of the destination line ([0184] “The TPC module 109 determines if one of the transfer patterns is able to cover the trip of the source station to the target station to eliminate the need to keep both transfer patterns.”) such that the transfer time from the station of the origin line to the station of the destination line is less or equal to Δmax x ζ max ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”);
	(b) determining, for each trip t of origin line L, and for each transfer (L@i [Wingdings font/0xE0] L'@j, ΔT) in the transfer set T (L, L'), an earliest trip t'k of L' wherein the transfer is feasible for each possible transfer coefficient ζ k ([0107] “…the list of nearby station IDs indicates the stations that are considered "nearby" the station and the minimum time duration needed to transfer from the station to a nearby station.”);
	(c) for each trip t'k of L' wherein t'k is the earliest trip of L' wherein the transfer t@i --t'k@j is feasible for transfer duration coefficient ζ k ([0106] “…transfer arcs (which may or may not include walking, depending on whether a person transfers at the station that the person arrived at or walks to another station) are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of feasibility.), adding transfer (t@i --t'k@j, ΔT, ζ k) to reduced set of transfers T (t, L’ k) from trip t to trips of L' for transfer duration coefficient ζ k when transfer (t@i [Wingdings font/0xE0] t'k@j, ΔT, ζ k) is not dominated in a Pareto sense ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…”) based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest  ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”), and standard transfer duration ΔT, which should be the lowest ΔT ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”); and
	(d) removing transfers from the reduced set of feasible transfers T (t, L’, k) if they are dominated in the Pareto sense ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.” [0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2…” [0146] “For each optimal path returned as a result of the global search from a global station in the transit graph, the TPC module 109 determines 903 the global transfer patterns from the returned paths.” Examiner notes that the optimal paths are returned, which means the non-optimal paths were discarded.) based on the criteria: destination trip t', which should be the lowest, origin trip index i, which should be the highest, destination trip index j, which should be the lowest ([0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2 if path 1 is better than path 2 in all dimensions of cost.”), and standard transfer duration ΔT, which should be the lowest. ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”)

39.	Bast includes, as discussed above, The method as claimed in claim 38, further comprising:
	Bast additionally discloses (e) removing, before determining the earliest trip t' of L' wherein the transfer (t@i [Wingdings font/0xE0] t'@j, ΔT, ζ k) is feasible, a transfer (L@i [Wingdings font/0xE0] L'@j, ΔTfp(L@i, L'@j)) from the reduced set of transfers T(L, L', k) when ΔTrp(L@(j-1), L'@(j+1)) <= ΔTfp(L@i, L'@j) and L@(j-1)=L’@(j+1). ([0138] “The TPC module A109 determines that the cost pair for path 1 dominates the cost pair for path 2 if the duration of path 1 is less than or equal to the duration of path 2 and the penalty of path 1 is less than or equal to the penalty of path 2. In other words, path 1 dominates path 2…” [0146] “For each optimal path returned as a result of the global search from a global station in the transit graph, the TPC module 109 determines 903 the global transfer patterns from the returned paths.” Examiner notes that the optimal paths are returned, which means the non-optimal paths were discarded.)

40.	Bast includes, as discussed above, The method as claimed in claim 38,
	Bast additionally discloses wherein the sets T(t, L’, k) are computed in transfer duration coefficient increasing order (Fig. 19 shows suggested routes 1903 computed in increasing order with respect to transfer duration.) and next set of transfers is initialized containing the set for the previous transfer duration coefficient. ([0145] “In a global search, all nodes of the global station are initialized with a cost of zero in both the duration and penalty dimension.”)

41.	Bast includes, as discussed above, The method as claimed in claim 38, further comprising:
	Bast additionally discloses (e) pruning transfer set T (t, k) = UL’ T(t,L',k) of feasible transfers for transfer duration coefficient ζ k based on Pareto dominance for criteria arrival time at stations that should be the lowest and standard transfer duration that should be the lowest at all stops reached by performing the transfers and by transferring from one of the reached stations to another station.

42.	Bast includes, as discussed above, The method as claimed in claim 39, further comprising:
	Bast additionally discloses (f) pruning transfer set T (t, k) = UL’ T(t, L', k) of feasible transfers for transfer duration coefficient ζ k ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…) is below the threshold.”) based on Pareto dominance for criteria arrival time at stations that should be the lowest ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.”; ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”); [0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) and standard transfer duration that should be the lowest at all stops reached ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”) by performing the transfers and by transferring from one of the reached stations to another station. ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

43.	Bast includes, as discussed above, The method as claimed in claim 40, further comprising:
	Bast additionally discloses (e) pruning transfer set T (t, k) = UL’ T(t, L', k) of feasible transfers for transfer duration coefficient ζ k ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…) is below the threshold.”) based on Pareto dominance for criteria arrival time at stations that should be the lowest ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.”; ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”); [0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) and standard transfer duration that should be the lowest at all stops reached ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”) by performing the transfers and by transferring from one of the reached stations to another station. ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

44.	Bast includes, as discussed above, The method as claimed in claim 41, further comprising:
	Bast additionally discloses (f) pruning transfer set T (t, k) = UL’ T(t, L', k) of feasible transfers for transfer duration coefficient ζ k ([0136] “As a result of the Pareto-Dijkstra search, the TPC module 109 provides an optimal route…) is below the threshold.”) based on Pareto dominance for criteria arrival time at stations that should be the lowest ([0137] “…after a Pareto-Dijkstra search has been completed, each node in the transit graph is associated with a set of optimal labels.”; ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”); [0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) and standard transfer duration that should be the lowest at all stops reached ([0162] “…a dominant path has the lowest cost in terms of duration and penalty compared to the costs of all the other paths resulting from the search.”) by performing the transfers and by transferring from one of the reached stations to another station. ([0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”)

45.	Bast includes, as discussed above, The method as claimed in claim 38, further comprising:
	Bast additionally discloses (e) computing at least one customized itinerary from a departure location to an arrival location ([0006] “A public transit travel planning system and method is provided which uses pre-processed transit information prior to query time to determine optimal public transit routes in response to a query for a journey or trip using public transit.”) based upon a user specified transfer duration coefficient chosen within a set of possible transfer duration coefficients { ζ 1, ζ 2, ... ζ m} ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”), a user specified maximum transfer time lower than or equal to a system maximum transfer time Δmax that can be finite or infinite ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”), said computing at least one customized itinerary including,
	(e1) inputting, by a user, a user specified ([0008] “The optimal route is then transmitted to the client device of the user who submitted the query.”) departure location ([0008] “…a given starting location … that is included in the query.” [0040] “Generally, a user provides a request for directions for a journey i.e., from a source location which may be the user's current location or a location of interest to a target destination.”), a user specified arrival location ([0008] “…a target location that is included in the query.”), a user specified departure time ([0042] “The determination of the direct connections is governed by the date and/or time received in the search query. That is, if the search included a departure time on a certain day, only direct connections on the specified day that depart some time after the provided departure time are retrieved.”), a user specified transfer duration coefficient among the set { ζ 1, ζ 2, ... ζ m} ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”) and a user specified maximum transfer duration lower than or equal to the system maximum transfer time Δmax ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”),
	(e2) determining a set of possible initial trips as a set of pairs (trip t, station index i) such that the station t@i of the trip t is reachable from the origin location and trip t is the earliest trip of its line that can be boarded at its ith stop given the departure time and the displacement duration between the origin location and the station t@i ([0007] “For each pair of transit stations represented in the transit graph, an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers, duration of trip and/or other factors.”; [0106] “…transfer arcs… are created from each onboard node to the earliest reachable departure event…” Examiner notes that “reachable” indicates a determination of whether a line can be boarded and is reachable.),
	(e3) determining a set of possible final trips as a set of pairs (destination trip t, station index i) such that the arrival location is reachable from the station t@i ([0007] “For each pair of transit stations represented in the transit graph, an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers, duration of trip and/or other factors.”; [0106] “…transfer arcs… are created from each onboard node to the earliest reachable departure event…” Examiner notes that does this for each pair, which must include the final ones.), and
	(e4) performing a routing optimization algorithm so as to build, among itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips, at least one itinerary, when considering only transfers from the reduced set of feasible transfers T (t, k) = UL’ T(t, L', k) ([0006] “A public transit travel planning system and method is provided which uses pre-processed transit information prior to query time to determine optimal public transit routes in response to a query for a journey or trip using public transit.”) such that the associated transfer duration coefficient is equal to the user inputted transfer duration coefficient ζ k ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”; [0184] “…the second trip does not depart from the starting location earlier than the first trip and has a cost that exceeds the cost of the first trip by no more than a threshold.”) and the transfer duration, once applied the transfer duration coefficient, is lower than the user defined maximum transfer duration. ([0042] “Likewise, if an arrival time is specified, only direct connections arriving prior to the arrival time are determined.”)

46.	Bast includes, as discussed above, The method as claimed in claim 45,
	Bast additionally discloses wherein the routing optimization algorithm computes a Pareto front for earliest arrival time ([0185] “…the worst cost of the trip with transfer pattern ABC (i.e., a later arrival time…”) and minimum number of transfers. ([0007] “…an optimal transfer pattern is calculated that describes the best transit route in terms of number of transfers…”)

48.	Bast includes, as discussed above, The method as claimed in claim 46,
	Bast additionally discloses wherein the routing optimization algorithm computes one optimal solution per element in the Pareto front. ([0135] “A Pareto-Dijkstra search maintains for every node, a set of pareto-optimal labels.”)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Erick Detweiler/
Examiner
Art Unit 3664
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664